
	

115 S1674 IS: School Building Improvement Act of 2017
U.S. Senate
2017-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1674
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2017
			Mr. Reed (for himself, Mr. Brown, Ms. Cortez Masto, Ms. Hassan, Ms. Warren, Mr. Whitehouse, Ms. Hirono, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide grants for the
			 repair, renovation, and construction of public elementary schools and
			 secondary
			 schools, to establish a school infrastructure bond program, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the School Building Improvement Act of 2017.
 2.DefinitionsIn this Act: (1)ESEA definitionsThe terms elementary school, local educational agency, outlying areas, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8101).
 (2)ASHRAE energy standard for buildingsThe term ASHRAE Energy Standard for Buildings means American Society of Heating, Refrigerating and Air-Conditioning Engineers Standard 90.1.–2016 or any successor standard.
 (3)Charter schoolThe term charter school has the meaning given the term in section 4310 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 722li).
 (4)CHPS CriteriaThe term CHPS Criteria means the green building rating criteria developed by the Collaborative for High Performance Schools.
 (5)Covered fundsThe term covered funds means funds provided under title I or title II. (6)Early learning facilityThe term early learning facility means a public facility that—
 (A)serves children who are not yet in kindergarten; and (B)is under the jurisdiction of a local educational agency.
 (7)Energy starThe term Energy Star means the Energy Star program of the Department of Energy and the Environmental Protection Agency. (8)Facility condition indexThe term facility condition index means, as of the date of the calculation, the cost of maintenance, repairs, and replacement deficiencies of a facility, divided by the estimated replacement value of the facility.
 (9)High-need local educational agencyThe term high-need local educational agency means a local educational agency that— (A)serves a high percentage of high-need schools; and
 (B)is among the local educational agencies in a State with the highest number or proportion of children who are counted under section 1124(c) of the Elementary and Secondary Education Act of 1965, in comparison to other local educational agencies in the State.
 (10)High-need schoolThe term high-need school means— (A)an elementary school or middle school in which not less than 50 percent of the enrolled students are children from low-income families; or
 (B)a high school in which not less than 40 percent of the enrolled students are children from low-income families, which may be calculated using comparable data from the schools that feed into the high school.
 (11)LEED Green building rating systemThe term LEED Green Building Rating System means the United States Green Building Council Leadership in Energy and Environmental Design green building rating system.
 (12)Low-income familyThe term low-income family means a family— (A)in which the children are eligible for a free or reduced-price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (B)receiving assistance under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or
 (C)in which the children are eligible to receive medical assistance under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (13)Public school facilityThe term public school facility means a public elementary school or secondary school facility, including a public charter school facility or an existing facility planned for adaptive reuse as a public charter school facility.
 (14)Rural local educational agencyThe term rural local educational agency means a local educational agency that meets the eligibility requirements under— (A)section 5211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345(b)) for participation in the program described in subpart 1 of part B of title V of such Act; or
 (B)section 5221(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351(b)) for participation in the program described in subpart 2 of part B of title V of such Act.
 (15)SecretaryThe term Secretary means the Secretary of Education. (16)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
			IGrants for school repair, renovation, and construction
			101.Grants for school repair, renovation, and construction
				(a)Allocation of funds
 (1)ReservationsFrom the funds appropriated under subsection (i) for a fiscal year, the Secretary shall reserve 1 percent to provide assistance to the outlying areas and for payments to the Secretary of the Interior to provide assistance to schools funded by the Bureau of Indian Education. Funds allocated under this paragraph shall be reserved by the Secretary for distribution among the outlying areas and the Secretary of the Interior on the basis of their relative need for public elementary school and secondary school repair, renovation, and construction, as determined by the Secretary.
					(2)State allotment
 (A)In generalSubject to subparagraphs (B) and (C), from the funds made available under subsection (i) that remain after carrying out paragraph (1) for a fiscal year, the Secretary shall allot to each State educational agency serving a State an amount that bears the same relation to such remainder as the amount the State received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the fiscal year preceding the fiscal year for which the determination is made bears to the amount all States received under such subpart for such preceding fiscal year.
 (B)State minimumNo State receiving an allotment under this paragraph shall receive less than one-half of 1 percent of the total amount allotted under this paragraph.
 (C)Puerto ricoThe amount allotted under this paragraph to the Commonwealth of Puerto Rico for a fiscal year may not exceed one-half of 1 percent of the total amount allotted under this paragraph.
						(b)Within-State distributions
					(1)Administrative and other costs
 (A)State educational agency administration and other costsExcept as provided in subparagraph (D), each State educational agency may reserve not more than 1 percent of the State educational agency's allotment under subsection (a) for the purposes of administering the distribution of grants under this subsection and awarding grants under subparagraph (C)(v).
 (B)Required usesThe State educational agency shall use a portion of the funds reserved under subparagraph (A)— (i)to provide technical assistance to local educational agencies; and
 (ii)to establish or support a State-level database of public school facility inventory, condition, design, and utilization, in accordance with section 304.
 (C)Permissible usesThe State educational agency may use a portion of the funds reserved under subparagraph (A) for— (i)developing a statewide public school facility master plan;
 (ii)developing policies, procedures, and standards for high-quality, energy efficient public school facilities;
 (iii)supporting interagency collaboration that will lead to broad community use of public school facilities, and school-based services for students served by high-need local educational agencies or rural local educational agencies;
 (iv)helping to defray the cost of issuing State bonds to finance public elementary school and secondary school repair, renovation, and construction; and
 (v)awarding grants to State-operated or State-supported schools, such as a State school for the deaf or for the blind, to enable such schools to carry out school repair, renovation, and construction activities in accordance with subsection (c).
 (D)State entity administration and other costsIf the State educational agency transfers funds to a State entity described in paragraph (2)(A), the State educational agency shall transfer to such State entity not less than 75 percent of the amount reserved under subparagraph (A) for the purpose of carrying out the activities described in subparagraph (C).
						(2)Distribution of competitive school repair, renovation, and construction grants to local educational
			 agencies
 (A)In generalOf the funds allotted to a State educational agency under subsection (a) that are not reserved under paragraph (1), the State educational agency shall distribute 100 percent of such funds to local educational agencies or, if the State educational agency is not responsible for the financing of public school facilities, the State educational agency shall transfer such funds to the State entity responsible for the financing of public school facilities (referred to in this section as the State entity) for distribution by such State entity to local educational agencies in accordance with this paragraph, to be used, consistent with subsection (c), for public elementary school or secondary school repair, renovation, and construction.
 (B)Competitive grants to local educational agenciesThe State educational agency or State entity shall carry out a program to award grants, on a competitive basis, to local educational agencies for public elementary school or secondary school repair, renovation, and construction. Of the total amount available for distribution to local educational agencies under this paragraph, the State educational agency or State entity, shall, in carrying out the grant competition—
 (i)award to high-need local educational agencies, in the aggregate, not less than an amount which bears the same relationship to such total amount as the aggregate amount such high-need local educational agencies received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the fiscal year preceding the fiscal year for which the determination is made bears to the aggregate amount received for such preceding fiscal year under such part by all local educational agencies in the State;
 (ii)award to rural local educational agencies in the State, in the aggregate, not less than an amount which bears the same relationship to such total amount as the aggregate amount such rural local educational agencies received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the fiscal year preceding the fiscal year for which the determination is made bears to the aggregate amount received for such preceding fiscal year under such part by all local educational agencies in the State; and
 (iii)award the remaining funds to local educational agencies in the State that did not receive a grant award under clause (i) or (ii), including to high-need local educational agencies and rural local educational agencies that did not receive a grant award under clause (i) or (ii).
 (C)Criteria for awarding grantsIn awarding competitive grants under this paragraph, a State educational agency or State entity shall take into account the following criteria:
 (i)Percentage of children from low-income familiesThe percentage of children served by the local educational agency who are between 5 to 17 years of age, inclusive, and who are from low-income families.
 (ii)Need for school repair, renovation, and constructionThe need of a local educational agency for public school facility repair, renovation, and construction, as demonstrated by a facility condition index or the local educational agency’s need for new public school facilities based on enrollment or anticipated enrollment.
 (iii)Green schoolsThe extent to which a local educational agency will make use, in the repair, renovation, or construction to be undertaken, of green practices that are certified, verified, or consistent with any applicable provisions of—
 (I)the LEED Green Building Rating System; (II)Energy Star;
 (III)the CHPS Criteria; (IV)the ASHRAE Energy Stan­dard for Buildings; or
 (V)an equivalent program adopted by the State or another jurisdiction with authority over the local educational agency.
 (iv)Fiscal capacityThe fiscal capacity of a local educational agency to meet the needs of the local educational agency for repair, renovation, and construction of public school facilities without assistance under this section, including the ability of the local educational agency to raise funds through the use of local bonding capacity and otherwise.
 (v)Assurance of maintaining the facilityThe ability of a local educational agency to provide an assurance that the local educational agency will maintain, in good condition, any public school facility whose repair, renovation, or construction is assisted under this section.
 (vi)Charter school equitable access to fundingIn the case of a local educational agency that proposes to fund a repair, renovation, or construction project for a public charter school, the extent to which—
 (I)the public charter school lacks access to funding for school repair, renovation, and construction through the financing methods available to other public schools or local educational agencies in the State; and
 (II)the charter school operator owns or has care and control of the facility that is to be repaired, renovated, or constructed.
								(D)Matching requirement
 (i)In generalA State educational agency or State entity shall require local educational agencies to match funds awarded under this paragraph.
 (ii)Match amountA State educational agency may establish a sliding scale for determining the match described in clause (i), taking into account the relative poverty of the population served by the local educational agency.
 (c)Rules applicable to school repair, renovation, and constructionWith respect to funds made available under this section that are used for school repair, renovation, and construction, the following rules shall apply:
 (1)Permissible uses of fundsSchool repair, renovation, and construction shall be limited to one or more of the following: (A)Upgrades, repair, construction, or replacement of public elementary schools or secondary schools, or their building systems or components, in order to improve the quality of education and ensure the health and safety of students and staff, including—
 (i)repairing, replacing, or constructing early learning facilities at public elementary schools (including renovation of existing facilities to serve children under 5 years of age);
 (ii)repairing, replacing, or constructing school library facilities; (iii)modernizing or upgrading school classroom facilities, including laboratories;
 (iv)repairing, replacing, or installing roofs, windows, doors, electrical wiring, plumbing systems, or sewage systems;
 (v)installing classroom furniture or fixtures with at least a 10-year life cycle; (vi)repairing, replacing, or installing heating, ventilation, or air conditioning systems (including insulation); and
 (vii)bringing such public schools into compliance with fire and safety codes. (B)Public school facility modifications necessary to render public school facilities accessible in order to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (C)Improvements to the environmental conditions of public elementary school or secondary school sites, including—
 (i)asbestos abatement or removal; (ii)the reduction or elimination of human exposure to lead-based paint, lead-contaminated drinking water, mercury, radon, polychlorinated biphenyls, or other toxic substances;
 (iii)the reduction or elimination of mold, mildew, pests, and rodents; and (iv)air quality improvement.
 (D)Measures designed to reduce or eliminate human exposure to classroom noise and environmental noise pollution.
 (E)Modifications necessary to reduce the consumption of electricity, natural gas, oil, water, coal, or land.
 (F)Upgrades or installations of educational technology infrastructure to ensure that students have access to up-to-date educational technology.
 (G)Measures that will broaden or improve the use of public elementary school or secondary school buildings and grounds by the community in order to improve educational outcomes.
 (2)Impermissible uses of fundsNo funds received under this section may be used for— (A)payment of maintenance costs in connection with any projects constructed in whole or part with Federal funds provided under this section;
 (B)purchase or upgrade of vehicles; (C)improvement or construction of any stand-alone facility whose purpose is not the education of children, including central office administration or operations or logistical support facilities;
 (D)purchase of information technology hardware, including computers, monitors, printers, or other devices; or
 (E)stadiums or other facilities primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public.
 (3)Supplement, not supplantA local educational agency or State-operated or State-supported school shall use Federal funds subject to this subsection only to supplement the amount of funds that would, in the absence of such Federal funds, be made available from non-Federal sources for school repair, renovation, and construction.
 (d)Qualified bidders; competitionEach local educational agency that receives funds under subsection (b)(2) shall ensure that, if the local educational agency carries out repair, renovation, or construction through a contract, any such contract process ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition.
 (e)Public commentEach local educational agency receiving funds under subsection (b)(2) shall— (1)provide an opportunity for public comment, and ensure that parents, educators, and all other interested members of the community in which the school to be assisted is located, have the opportunity to consult on the use of the funds received under such subsection;
 (2)provide the public with adequate and efficient notice of the opportunity described in paragraph (1) in a widely read and distributed medium; and
 (3)provide the opportunity described in paragraph (1) in accordance with any applicable State and local law specifying how the comments may be received and how the comments may be reviewed by any member of the public.
					(f)Reporting
 (1)Local reportingEach local educational agency that receives funds under subsection (b)(2) for a fiscal year shall, for each fiscal year—
 (A)compile the information described in subsection (g)(2)(B) with respect to the local educational agency for the preceding fiscal year;
 (B)make the compiled information available to the public, including by posting the information on a publicly accessible website of the local educational agency; and
 (C)prepare and submit to the State educational agency an annual report that includes— (i)the compiled information described in subparagraph (A);
 (ii)a description of how the local educational agency used funds received under subsection (b)(2) for public elementary school and secondary school repair, renovation, and construction; and
 (iii)any other information the State educational agency may require. (2)State reportingEach State educational agency that receives a grant under subsection (a) for a fiscal year shall, for each such fiscal year—
 (A)compile the information received from the reports described in paragraph (1)(C), and the information described in subsection (g)(2)(B) with respect to any State-operated or State-sponsored school receiving funds under subsection (b)(1)(C)(v), for the preceding fiscal year;
 (B)make the compiled information available to the public, including by posting the information on a publicly accessible website of the State educational agency;
 (C)regularly distribute the compiled information to local educational agencies and tribal governments in the State; and
 (D)prepare and submit to the Secretary an annual report that includes— (i)the compiled information described in subparagraph (A); and
 (ii)a description of how funds received under this section were made available and used for public elementary school and secondary school repair, renovation, and construction.
							(g)Annual report on grant program
 (1)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives a report on the projects carried out with funds made available under this section.
 (2)ElementsThe report under paragraph (1) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following:
 (A)An identification of each local educational agency that received funds under subsection (b)(2). (B)With respect to each such agency, a description of—
 (i)the demographic composition of the student population served by the agency, disaggregated, by number and percentage, by—
 (I)race; (II)status as a student counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and
 (III)eligibility for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (ii)the population density of the geographic area served by the agency; (iii)the projects for which the agency used the grant received under this section;
 (iv)the demonstrable or expected benefits of the projects; and (v)the estimated number of jobs created by the projects.
 (C)The total dollar amount of all grants received by local educational agencies under this section. (h)ReallocationIf a State educational agency does not apply for an allocation of funds under subsection (a) for a fiscal year, or does not use the State educational agency's entire allocation for such fiscal year, then the Secretary may reallocate the amount of the State educational agency's allocation (or the remainder thereof, as the case may be) for such fiscal year to the remaining State educational agencies in accordance with such subsection.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $7,000,000,000 for each of fiscal years 2018 through 2027.
				IISchool infrastructure bonds
			201.School infrastructure bonds
 (a)In generalSubpart J of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after section 54AA the following new section:
					
						54BB.School infrastructure bonds
 (a)In generalIf a taxpayer holds a school infrastructure bond on one or more interest payment dates of the bond during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates.
 (b)Amount of creditThe amount of the credit determined under this subsection with respect to any interest payment date for a school infrastructure bond is 100 percent of the amount of interest payable by the issuer with respect to such date.
							(c)Limitation Based on Amount of Tax
 (1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— (A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over
 (B)the sum of the credits allowable under this part (other than subpart C and this subpart). (2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year (determined before the application of paragraph (1) for such succeeding taxable year).
								(d)School infrastructure bond
 (1)In generalFor purposes of this section, the term school infrastructure bond means any bond issued as part of an issue if— (A)100 percent of the available project proceeds of such issue are to be used for the purposes described in section 101(c)(1) of the School Building Improvement Act of 2017,
 (B)the interest on such obligation would (but for this section) be excludable from gross income under section 103,
 (C)the issue meets the requirements of paragraph (3), and (D)the issuer designates such bond for purposes of this section.
 (2)Applicable rulesFor purposes of applying paragraph (1)— (A)for purposes of section 149(b), a school infrastructure bond shall not be treated as federally guaranteed by reason of the credit allowed under subsection (a) or section 6431,
 (B)for purposes of section 148, the yield on a school infrastructure bond shall be determined without regard to the credit allowed under subsection (a), and
 (C)a bond shall not be treated as a school infrastructure bond if the issue price has more than a de minimis amount (determined under rules similar to the rules of section 1273(a)(3)) of premium over the stated principal amount of the bond.
									(3)6-year expenditure period
 (A)In generalAn issue shall be treated as meeting the requirements of this paragraph if, as of the date of issuance, the issuer reasonably expects 100 percent of the available project proceeds to be spent for purposes described in section 101(c)(1) of the School Building Improvement Act of 2017 within the 6-year period beginning on such date of issuance.
 (B)Failure to spend required amount of bond proceeds within 6 yearsTo the extent that less than 100 percent of the available project proceeds of the issue are expended at the close of the period described in subparagraph (A) with respect to such issue, the issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142.
 (e)Limitation on amount of bonds designatedThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (d) by any issuer shall not exceed the limitation amount allocated under subsection (g) for such calendar year to such issuer.
 (f)National limitation on amount of bonds designatedThe national qualified school construction bond limitation for each calendar year is— (1)$10,000,000,000 for 2018,
 (2)$10,000,000,000 for 2019, and (3)$10,000,000,000 for 2020.
								(g)Allocation of limitation
 (1)Allocation among StatesExcept as otherwise provided in this subsection, the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary among the States in proportion to the respective amounts received by each State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the fiscal year ending in the preceding calendar year relative to the total such amount received by all States for such fiscal year. The limitation amount allocated to a State under the preceding sentence shall be allocated by the State education agency (or such other agency as is authorized under State law to make such allocation) to issuers within such State in accordance with the criteria described in subparagraphs (B) and (C) of section 101(b)(2) of the School Building Improvement Act of 2017 (as in effect on the date of the enactment of this section).
 (2)State minimumNo State receiving an allocation under paragraph (1) for a calendar year shall receive less than 1/2 of 1 percent of the total amount so allocated for such calendar year.
 (3)Puerto RicoThe amount allocated under paragraph (1) to the Commonwealth of Puerto Rico for any calendar year shall not exceed 1/2 of 1 percent of the total amount so allocated for such calendar year.
 (4)Allocations to certain possessionsFrom the limitation under subsection (f) for any calendar year, the Secretary shall reserve 1/2 of 1 percent to be allocated to possessions of the United States other than Puerto Rico for such calendar year, and no allocation shall be made to such possessions under paragraph (1). The amount to be allocated under paragraphs (1), (2), and (3) shall be reduced by the aggregate amount allocated under this paragraph and paragraph (5).
 (5)Allocations for Indian schoolsFrom the limitation under subsection (f) for any calendar year, the Secretary shall reserve 1/2 of 1 percent to be allocated to the Secretary of the Interior for schools funded by the Bureau of Indian Education for such calendar year, and no allocation shall be made with respect to such schools under paragraph (1).
 (h)Interest Payment DateFor purposes of this section, the term interest payment date means any date on which the holder of record of the school infrastructure bond is entitled to a payment of interest under such bond.
							(i)Special Rules
 (1)Interest on school infrastructure bonds includible in gross income for federal income tax purposesFor purposes of this title, interest on any school infrastructure bond shall be includible in gross income.
 (2)Application of certain rulesRules similar to the rules of subsections (f), (g), (h), and (i) of section 54A shall apply for purposes of the credit allowed under subsection (a).
 (3)Application of certain labor standardsNotwithstanding any other provision of law, a school infrastructure bond shall be treated as a qualified school construction bond for purposes of the application of section 1601 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 26 U.S.C. 54C note.)..
				(b)Clerical amendments
 (1)The table of subparts for part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by amending the item related to subpart J to read as follows:
						
							
								Subpart J—Certain infrastructure bonds.
 (2)The table of sections for subpart J of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
						
							
								Sec. 54BB. School infrastructure bonds..
 (c)Transitional Coordination With State LawExcept as otherwise provided by a State after the date of the enactment of this Act, the interest on any school infrastructure bond (as defined in section 54BB of the Internal Revenue Code of 1986, as added by this section) and the amount of any credit determined under such section with respect to such bond shall be treated for purposes of the income tax laws of such State as being exempt from Federal income tax.
 (d)Credit for qualified bonds allowed to issuerParagraph (3) of section 6431(f) of the Internal Revenue Code of 1986 is amended by inserting any school infrastructure bond (as defined in section 54BB) or before any qualified tax credit bond. (e)SequestrationSubparagraph (A) of section 255(g)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding before Postal Service Fund the following: Payments under section 54BB of the Internal Revenue Code of 1986..
 (f)Effective DateThe amendments made by this section shall apply to obligations issued after December 31, 2017. 202.Expansion of qualified zone academy bonds (a)Construction of a public school facilitySubparagraph (A) of section 54E(d)(3) of the Internal Revenue Code of 1986 is amended by striking rehabilitating or repairing and inserting constructing, rehabilitating, retrofitting, or repairing.
 (b)Removal of private business contribution requirementSection 54E of the Internal Revenue Code of 1986 is amended— (1)in subsection (a)(3)—
 (A)in subparagraph (A), by inserting and at the end; (B)by striking subparagraph (B); and
 (C)by redesignating subparagraph (C) as subparagraph (B); (2)by striking subsection (b) and redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and
 (3)in paragraph (1) of subsection (b) (as so redesignated)— (A)by striking and $400,000,0000 and inserting $400,000,000; and
 (B)by striking and, except as provided and all that follows through the period at the end and inserting , and $1,400,000,000 for 2018 and each year thereafter.. (c)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2017.
				203.Annual report on bond program
 (a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives a report on the school infrastructure bond program.
 (b)ElementsThe report under subsection (a) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following:
 (1)An identification of— (A)each local educational agency that received funds from a school infrastructure bond; and
 (B)each local educational agency that was eligible to receive such funds— (i)but did not receive such funds; or
 (ii)received less than the maximum amount of funds for which the agency was eligible. (2)With respect to each local educational agency described in paragraph (1)—
 (A)an assessment of the capacity of the agency to raise funds for the long-term improvement of public school facilities, as determined by an assessment of—
 (i)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools, including the ability of the agency to raise funds through imposition of property taxes;
 (ii)whether the agency has been able to issue bonds to fund construction projects, including such bonds as—
 (I)qualified school construction bonds under section 54F of the Internal Revenue Code of 1986; (II)qualified zone academy bonds under section 1397E of the Internal Revenue Code of 1986; and
 (III)school infrastructure bonds; and (iii)the bond rating of the agency;
 (B)the demographic composition of the student population served by the agency, disaggregated, by number and percentage, by—
 (i)race; (ii)status as a student counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and
 (iii)eligibility for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (C)the population density of the geographic area served by the agency; (D)a description of the projects carried out with funds received from school infrastructure bonds;
 (E)a description of the demonstrable or expected benefits of the projects; and (F)the estimated number of jobs created by the projects.
 (3)The total dollar amount of all funds received by local educational agencies from school infrastructure bonds.
 (4)Any other factors that the Secretary determines to be appropriate. (c)Information collectionA State or local educational agency that receives funds from a school infrastructure bond shall—
 (1)annually compile the information necessary for the Secretary to determine the elements described in subsection (b); and
 (2)report the information to the Secretary at such time and in such manner as the Secretary may require.
					IIIGeneral provisions
			301.Use of American iron, steel, and manufactured products
 (a)In generalA local educational agency that receives covered funds shall ensure that any iron, steel, and manufactured products used in projects carried out with such funds are produced in the United States.
				(b)Waiver authority
 (1)In generalThe Secretary may waive the requirement of subsection (a) if the Secretary determines that— (A)applying subsection (a) would be inconsistent with the public interest;
 (B)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or
 (C)using iron, steel, and manufactured products produced in the United States will increase the cost of the overall project by more than 25 percent.
 (2)PublicationBefore issuing a waiver under paragraph (1), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination.
 (c)Consistency with international agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements.
 (d)DefinitionsIn this section: (1)Produced in the United States (A)In generalThe term produced in the United States means the following:
 (i)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of such product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.
 (ii)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for such iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States.
 (B)ExclusionsThe term produced in the United States does not include the following: (i)Steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States.
 (ii)Iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.
 (2)Manufactured productThe term manufactured product means any construction material or end product (as such terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including—
 (A)electrical components; and (B)nonferrous building materials, including aluminum and polyvinylchloride (PVC), glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other nonferrous metal, and any unmanufactured construction material.
						302.Comptroller General report
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives a report on the projects carried out with covered funds.
 (b)ElementsThe report under subsection (a) shall include an assessment of— (1)the types of projects carried out with covered funds;
 (2)the geographic distribution of the projects; (3)an assessment of the impact of the projects on the health and safety of school staff and students; and
 (4)how the Secretary or States could make covered funds more accessible— (A)to public elementary or secondary schools with the highest numbers and percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and
 (B)to public elementary or secondary schools with fiscal challenges in raising capital for school infrastructure projects.
 (c)UpdatesThe Comptroller General shall update and resubmit the report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives—
 (1)on a date that is between 5 and 6 years after the date of enactment of this Act; and (2)on a date that is between 10 and 11 years after such date of enactment.
					303.Studies and reports on the physical condition of public schools
 (a)Studies and reportsNot less frequently than once in each 5-year period beginning after the date of enactment of this Act, the Secretary, acting through the Director of the Institute of Education Sciences, shall—
 (1)carry out a comprehensive study of the physical conditions of public elementary schools and secondary schools in the United States, including such schools that received covered funds and such schools that did not receive covered funds; and
 (2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives that includes the results of the study.
 (b)ElementsEach study and report under subsection (a) shall include an assessment of— (1)the effect of public school facility conditions on student and staff health and safety;
 (2)the effect of public school facility conditions on student academic outcomes; (3)the condition of public school facilities, set forth separately by geographic region;
 (4)the condition of public school facilities for economically disadvantaged students as well as students from major racial and ethnic subgroups; and
 (5)the accessibility of public school facilities for students, and staff, with disabilities. 304.Development of data standards (a)Data standardsNot later than 120 days after the date of enactment of this Act, the Secretary, in consultation with the officials described in subsection (b), shall—
 (1)identify the data that States should collect and include in the databases developed under section 101(b)(1)(B)(ii);
 (2)develop standards for the measurement of such data; and (3)issue guidance to States concerning the collection and measurement of such data.
 (b)OfficialsThe officials described in this subsection are— (1)the Administrator of the Environmental Protection Agency;
 (2)the Secretary of Energy; (3)the Director of the Centers for Disease Control and Prevention; and
 (4)the Director of the National Institute for Occupational Safety and Health. 305.Information clearinghouse (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall establish a clearinghouse to disseminate information on Federal programs and financing mechanisms that may be used to assist public elementary schools and secondary schools in initiating, developing, and financing—
 (1)energy efficiency projects; (2)distributed generation projects; and
 (3)energy retrofitting projects. (b)ElementsIn carrying out subsection (a), the Secretary shall—
 (1)consult with the officials described in section 304(b) to develop a list of Federal programs and financing mechanisms to be included in the clearinghouse; and
 (2)coordinate with such officials to develop a collaborative education and outreach effort to streamline communications and promote the Federal programs and financing mechanisms included in the clearinghouse, which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance that may be used by States, local educational agencies, and schools to effectively access and use such Federal programs and financing mechanisms.
					IVImpact aid construction
 401.Temporary increase in funding for impact aid constructionSection 7014(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7714(d)) is amended to read as follows:
				
 (d)Construction.—For the purpose of carrying out section 7007, there are authorized to be appropriated— (1)$17,406,000 for fiscal year 2017;
 (2)$50,406,000 for each of fiscal years 2018 and 2019; and (3)$52,756,765 for fiscal year 2020..
